Citation Nr: 0922202	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-29 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a service-connected 
disorder.

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
November 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).

During his February 2009 hearing before the Board, the 
veteran raised the issue of entitlement to service connection 
for a back disorder, to include as secondary to a service-
connected disorder.  Accordingly, this issue is referred to 
the RO for the appropriate development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for a 
bilateral hip disorder.  Specifically, he asserts that his 
service-connected left knee disorder resulted in a left leg 
limp, which ultimately led to bilateral hip degenerative 
changes.  The evidence of record reflects that the veteran's 
service-connected left knee disorder resulted from residuals 
of a November 1974 tibia fracture.  A marked left leg limp 
and a shortened left leg were first objectively documented in 
April 1999; the veteran noted in his January 2009 statement 
that he had also a left leg limp for years prior to that 
time.  Moreover, the veteran's left hip pain, worse with 
weightbearing, was first noted in a January 2008 VA 
outpatient treatment record; x-rays taken at that time showed 
mild narrowing of the cephalic portion of the bilateral hip 
joints.  A February 2009 VA outpatient treatment record also 
noted that the veteran had difficulty putting on shoes as a 
result of his left hip weakness and tightness; decreased left 
hip range of motion and strength were objectively noted on 
physical examination.  

However, the record does not contain an objective medical 
opinion as to whether the veteran's right and/or left hip 
disorder is causally related to his left knee disorder, and 
the Board is prohibited from exercising its own independent 
judgment to resolve such questions medical in nature.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, a VA examination must be conducted to determine 
whether any right and/or left hip disorder found is related 
to his left knee disorder.  For this reason, remand is 
required.

Additionally, consequent to the veteran's December 2008 total 
left knee replacement surgery, the December 2008 rating 
decision granted a temporary 100 percent evaluation, 
effective December 9, 2008, for the veteran's left knee 
disorder.  The rating was also noted to return to 30 percent 
disabling effective February 1, 2010.  In a January 2009 
statement, the veteran's representative indicated that the 
veteran claimed entitlement to an increased evaluation for 
his left knee disorder, asserting that the rating effective 
February 1, 2010, should be higher than 30 percent.  This 
statement is taken as a notice of disagreement with the 
December 2008 rating decision's assignment of a 30 percent 
evaluation on and after February 1, 2010.  The filing of a 
notice of disagreement initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

To that end, review of the claims file reveals that VA has 
not yet issued a statement of the case as to the issue of 
entitlement to an increased evaluation for a left knee 
disorder, pursuant to 38 U.S.C.A. § 1114(j) (West 2002).  
Therefore, remand of this issue is required.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

The veteran indicated at his February 2009 hearing before the 
Board that he wished to be provided with a copy of the 
hearing transcript.  Review of the claims file and VA 
internal databases reveals that this has not yet been 
accomplished.  Thus, prior to completion of the other 
directives below, the RO must send a copy of the February 
2009 hearing transcript to the veteran at his address of 
record. 

Accordingly, the case is remanded for the following actions:

1.  The RO must afford the veteran a VA 
examination to determine the nature and 
etiology of any right and/or left hip 
disorder found.  The claims folder and a 
copy of this Remand must be made 
available to the examiner for review in 
conjunction with this examination.  Any 
indicated tests and studies must be 
accomplished.  All clinical findings 
must be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must provide an opinion, in 
light of the examination findings and 
the service and postservice medical 
evidence of record, whether any right 
and/or left hip disorder found is 
causally related to his military service 
or to a service-connected disorder, to 
include his service-connected left knee 
disorder.  The examiner must also 
provide an opinion as to whether any 
right and/or left hip disorder found is 
aggravated by the veteran's service-
connected left knee disorder.  If an 
opinion cannot be provided without 
resorting to speculation, it must be 
noted in the report, and the examiner 
should provide the reasons why an 
opinion cannot be provided with 
resorting to speculation.  The rationale 
for all opinions expressed must be 
provided.  The report prepared must be 
typed. 

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable. 

3.  The examination report must be 
reviewed to ensure that it is in 
complete compliance with the directives 
of this Remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

4.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of entitlement to an 
increased evaluation for a left knee 
disorder, is necessary.  38 C.F.R. § 
19.26 (2008).  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to 
the December 2008 rating decision 
denying this claim must be filed.  38 
C.F.R. § 20.202 (2008).  If the veteran 
perfects an appeal as to this issue, the 
case should be returned to the Board for 
appellate review.

5.  The RO must send a copy of the 
transcript from his February 2009 
hearing before the Board to the veteran 
at his address of record.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim for 
entitlement to service connection for a 
bilateral hip disorder must be 
readjudicated.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

